PER CURIAM.
The appeals in the instant cases are without merit. Every question here raised hy the appellants can he asserted by them in the New Jersey State Courts and the way to the Supreme Court of the. United States lies open. • Federal courts should not enjoin criminal proceedings in state courts save in exceptional cases to prevent irreparable injury which is clear and imminent. Douglas v. City of Jeannette, 319 U.S. 157, 63 S.Ct. 877, 87 L.Ed. 1324. As to the application of the principles of the Fourth Amendment to the cases at bar see Wolf v. People of State of Colorado, 338 U.S. 25, 69 S.Ct. 1359, 93 L.Ed. 1782. The judgments will be affirmed.